DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Species 2, vertical MOSFET, in the reply filed on April 01, 2022 is acknowledged. Applicant identified claims 1-12, 14 and 16-17 are readable on the elected Species. 
Non-elected Species, Claims 13, and 15 have been withdrawn from consideration. Claims 1-17 are pending.

However, claim 16 recites: “”the semiconductor device of claim 14, wherein the vertical transistor is a MOSFET and the drain region is of the first doping type”.
According to independent claim 1, line 5, “a second semiconductor region of a second doping type”. 
This second semiconductor region is the drift region 21, as shown in FIG. 9A. 
The limitation “drain region is of the first doping type” (claim 16), means the drift region 21 and the drain region 51 are complementary doped, second and first doping types. 
According to the specification, ¶ [0064], in a MOSFET, the drain 51 and the drift 21 has the same doping type; and in an IGBT (non-elected species) the drain 51 and the drift 21 are complementary doped.   
Thus, claim 16 directs to non-elected Species, IGBT. 
Therefore, claim 16 is effectively withdrawn from consideration.
 Action on merits of claims Elected Species 2, claims 1-12, 14 and 17 follows.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 17, 2020 has been considered by the examiner.
Drawings
The drawings, FIGs. 8 and 9A, are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “31” has been used to designate both “third region” and “passivation layer”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
VERTICAL MOSFET HAVING AN EDGE TERMINATION REGION WITH DOPING CONCENTRATION DECREASING FROM INNER REGION TOWARD THE EDGE  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 9 recites: “the semiconductor device of claim 1, wherein a doping dose of the third semiconductor region abruptly changes from a first doping dose level to a second1012-2714 / 2018P52164US 25doping dose level that is lower than the first doping dose level, and wherein a ratio between the second doping dose level and the first doping dose level is lower than 0.9 and greater than 0.5”
However, the specification fails to teach one having ordinary skill in the art how and where to make the “abrupt” change from a first doping level to a second doping level on the third semiconductor region 31.
According to FIG. 7A, the so called “abrupt” occurs at x4, located between x1 and x3.
As shown in FIG 1A, the only drawing show something resemblance the x0, x1 and x3 of FIG. 7A, without any discussion about x4, the point of abruption.
The doping profile of the third region 31 is formed according to FIG. 10, where a mask 61 is used. 
From FIG. 10, the doping profile of region 31 is: highest at the exposed area (region without mask 61) and doping concentration is gradually dropped in region 611; and completely cut off in region 61, between x2-and the edge 103.
Utilizing the ion implantation as shown in FIG. 10, there is no “abrupt” doping concentration in region 31. 
Therefore, claim 9 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites: the semiconductor device of claim 1, wherein a doping dose of the first semiconductor region is higher than 10 times of a maximum doping dose of the third semiconductor region.
According to claim 1, the first semiconductor region is region 11; and the third semiconductor region is region 31.  
At best, the specification discloses a doping dose (doping concentration divided by depth) of region 11. However, the specification is completely silent on the doping dose or concentration of the third semiconductor region 31.
Claim 7 does not have support/ therefore, claim 7 is indefinite.

Claim 8 recites the limitation "… between the first semiconductor region and the first position" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, claim 8 is indefinite.

Further, claim 8 recites: “the semiconductor device of claim 1, wherein an average of a magnitude of a normalized slope of a doping dose profile of the third semiconductor region in the lateral direction in a section between the first semiconductor region and the first position is higher than 0.1 and lower than 0.6”.
The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
What is this limitation directed to?
The scope of claim 8 is undeterminable. Therefore, claim 8 is indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites: the semiconductor device of claim 1, wherein the amorphous passivation layer is implemented such that a density of states NF in the passivation layer is given by NF 1/ε x (QBR/Eg)2, where1012-2714 / 2018P52164US 24 Eg is a bandgap of the semiconductor material of the semiconductor body and ε=ε0.εr is a dielectric constant of the semiconductor material of the semiconductor body.  
These are the inherent characteristics of the amorphous passivation layer and the semiconductor body. 
Since claim 1 already comprises an amorphous passivation layer, and the semiconductor body. Therefore, claim 2 fails to further limit claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SCHMIDT (DE 102005004355 A1) of record.
With respect to claim 1, As best understood by Examiner, SCHMIDT teaches a semiconductor device as claimed including: 
a semiconductor body (20) with a first main surface (20a), an edge surface, an inner region (20z), and an edge region (20u) arranged between the inner region (20z) and the edge surface; 
a first semiconductor region (30) of a first doping type arranged in the inner region (20z); 
a second semiconductor region (20-2) of a second doping type arranged in the inner region (20z) and the edge region (20u), wherein a pn-junction is formed between the first semiconductor region (30) and the second semiconductor region (20-2); and 
an edge termination structure comprising: 
a third semiconductor region (40) of the first doping type arranged in the edge region (20u) and adjoining the first semiconductor region (30), wherein a doping dose of the third semiconductor region (40) decreases towards the edge surface; 
a surface section of the second semiconductor region (20-2) adjoining the first main surface (10a); and 
an amorphous passivation layer (70) having a specific resistance higher than 109 Ωcm, formed on the first main surface (20a), and adjoining the third semiconductor region (40) and the surface section (20a) of the second semiconductor region (20-2), 
wherein the edge termination structure has a width in the semiconductor body (20) in a lateral direction, and 
wherein an electrically active doping dose of the third semiconductor region (40) at a lateral position spaced apart from the first semiconductor region (30) by 50% of the width of the edge termination structure is at least QBR/q, 
wherein QBR is a breakdown charge of a semiconductor material of the semiconductor body (20) and q is the elementary charge. (See FIG. 1).  

The semiconductor body 20 of SCHMIDT is of a semiconductor material thus, inherently has a breakdown charge, QBR; and subject to a same elementary charge q. 
Since the third semiconductor region 40 of SCHMIDT has a similar doping profile and doping dose at 50% of the width of the edge termination structure is less than at the interface (30/40) with the first semiconductor region 30, the limitation QBR/q is met.
 
With respect to claim 2, As best understood by Examiner, the amorphous passivation layer (70) of SCHMIDT is implemented such that a density of states NF in the passivation layer (70) is given by 
    PNG
    media_image1.png
    46
    133
    media_image1.png
    Greyscale
where1012-2714 / 2018P52164US 24 Eg is a bandgap of the semiconductor material of the semiconductor body and E=Eo-Er is a dielectric constant of the semiconductor material of the semiconductor body.  
Since the semiconductor device of SCHMIDT comprises the amorphous passivation layer 70 and semiconductor body 20, the limitation is met.

With respect to claim 3, a width of the surface section of the second semiconductor region (20-2) of SCHMIDT is less than 1/3 of the width of the edge termination structure in the semiconductor body (20).  
With respect to claim 4, a maximum electrically active doping dose of the third semiconductor region (40) of SCHMIDT is in a range between 1.05 times and 2 times QBR/q.  
The maximum doping dose of the third semiconductor region (40) is at the interface 30/40); and the QBR/q is determined at 50% distance. 
Therefore, the limitation: range between 1.05 times and 2 times is met.
  
With respect to claim 5, the width of the edge termination structure of SCHMIDT is between 2 times and 3 times a dimension of the second semiconductor region (20-2) in a vertical direction of the semiconductor body (20) in the inner region (20z). (See FIG. 1).
  
With respect to claim 6, the semiconductor device of SCHMIDT further comprises: a channel stopper (60) of the second doping type arranged in the second semiconductor region (20-2) in the edge region, wherein the third semiconductor region (40) and the surface section of the second semiconductor region (20-2) are arranged between the first semiconductor region (30) and the channel stopper (60).  
With respect to claim 7, As best understood by Examiner, a doping dose of the first semiconductor region (30) of SCHMIDT is higher than 10 times of a maximum doping dose of the third semiconductor region (40 @ narrow end).  
With respect to claim 8, As best understood by Examiner, an average of a magnitude of a normalized slope of a doping dose profile of the third semiconductor region (40) of SCHMIDT in the lateral direction in a section between the first semiconductor region (30) and the first position is higher than 0.1 and lower than 0.6. 
Since the third semiconductor region 40 of SCHMIDT has sloping profile from the adjoining portion to the end (narrowest), the limitation is met.
 
With respect to claim 9, As best understood by Examiner, a doping dose of the third semiconductor region (40) of SCHMIDT abruptly changes from a first doping dose level to a second1012-2714 / 2018P52164US 25doping dose level that is lower than the first doping dose level, and wherein a ratio between the second doping dose level and the first doping dose level is lower than 0.9 and greater than 0.5.
Since the doping profile of the third semiconductor region 40 of SCHMIDT is similar to that of the claim, the limitation is met.   

With respect to claim 12, a material of the amorphous passivation layer (70) of SCHMIDT ‘355 is selected from the group consisting of amorphous hydrogen-containing carbon (a-C:H); amorphous silicon (a-Si); amorphous silicon carbide (a-SiC); and amorphous hydrogen-containing silicon carbide (aSiC:H). 

With respect to claim 17, the specific resistance of the amorphous passivation layer (70) is lower than 1E14 Ωcm. Same material same specific resistance.

Claims 10-11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT ‘355 as applied to claim 1 above, and further in view of SCHMIDT (US. Pub. No. 2011/0272735).
With respect to claims 10-11, SCHMIDT ‘355 teaches the semiconductor device as described in claim 1 above including the semiconductor body (20).
Thus, SCHMIDT ‘355 is shown to teach all the features of the claim with the exception of explicitly disclosing the semiconductor body comprises monocrystalline silicon or silicon carbide.  
However, SCHMIDT ‘735 teaches the semiconductor device including a semiconductor body (100), wherein the semiconductor body (100) comprises monocrystalline silicon or silicon carbide.  (See FIG. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor body of SCHMIDT ‘355 utilizing monocrystalline silicon or silicon carbide as taught by SCHMIDT to provide the semiconductor body for the semiconductor device. 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

With respect to claim 14, in view of SCHMIDT ‘735, the semiconductor device of SCHMIDT is implemented as a vertical transistor in which first semiconductor region (11) forms a body region and second semiconductor region (21) forms a drift region, the semiconductor device further comprising: 
at least one source region (125) of second doping type, wherein the body region (11) is arranged between the source region (125) and the drift region (21); 
at least one gate electrode (61) arranged adjacent to the body region (11) and dielectrically insulated from the body region by a gate dielectric (62); and1012-2714 / 2018P52164US26 
a drain region (224), wherein the drift region (21) is arranged between the drain region (224) and the body region (11). (See FIG. 8).  

With respect to claim 16, As best understood by Examiner, in view of SCHMIDT ‘735, the vertical transistor is a MOSFET and the drain region (224) is of the first doping type.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH D. MAI
Primary Examiner
Art Unit 2829



/ANH D MAI/Primary Examiner, Art Unit 2829